Citation Nr: 1117238	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was before the Board in May 2009 at which time the matter was remanded for additional development, which has been completed.


FINDING OF FACT

The Veteran's PTSD symptoms have improved and do not cause occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered whether separate ratings are warranted for separate periods of time based on the facts found, a practice referred to as "staged ratings"  See Fenderson v. West, 12 Vet. App. 119 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In this case, the Veteran seeks an initial rating greater than 10 percent and a rating greater than 30 percent from June 24, 2009 for his service connected PTSD, rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  Under the rating schedule, a 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when the evidence demonstrates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One of many factors for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

GAF scores of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a GAF score is not determinative by itself.

The evidence includes VA outpatient treatment records.  A November 2006 record shows that the Veteran a depressed mood and anxious affect.  Insight and judgment were fair.  He reported nightmares about once per week and rare, distressing, intrusive thoughts.  He avoids going out in public, crowds, and news programs.  He also has emotional detachment, feelings of foreshortened future, startle response, decreased sleep, and hypervigilance.  The examiner noted that the Veteran was very anxious, on edge, and tapping his foot.  The record noted that the Veteran has been married for 20 years and has a good relationship with his wife.

A December 2006 record indicates that he agreed to start taking medication, and in January 2007 the Veteran reported improvement in mood.  He said he had not felt as good since prior to Vietnam thanks to his medication.  He noted that he sleeps well at home but that when driving, he has problems falling asleep.  His mood was noted as anxious.

In April 2007, the Veteran had a VA examination.  The examiner reviewed the claims file and noted that the Veteran has been married for 21 years and has been working as a contractor for three years.  He has been a truck driver for 30 years and was unable to report any functional impairments related to his occupation; however, the examiner indicated that the Veteran may not comprehend the concept of functional impairment.

The Veteran was taking Celexa and Trazodone helped his sleep, reduced his nightmares, and improved his moods.  The Veteran said he felt good and had not felt as good since before Vietnam.  While feeling better, he still reported having nightmares twice per month as well as night sweats, extreme anxiety, hypervigilance, startle symptoms, and middle insomnia.  He avoids thoughts of Vietnam but does have intrusive thoughts or memories.

He said he isolates himself from others, is fearful, and has poor social skills; however he engages in a normal range and variety of activities of daily living without interruption of his typical daily routine.  The examiner observed that he was quite anxious and seemed hyperactive and that his social skills were poor.  He reported a history of depression and sleep disturbance as well as a history of suicidal ideation.

The examiner stated that the Veteran's problems included mainly his social difficulties, such isolation, fear, and poor social skills.  He stated that the Veteran's PTSD has not worsened since the prior rating decision in March 2005 and that he has reported dramatic improvement in his overall functioning.  Testing showed extremely mild and nonsignificant PTSD symptoms, providing highly probative evidence against this claim.  While improved, the examiner noted that because the improvement had been rapid and dramatic, the Veteran could continue to improve or worsen over time.  He concluded that the Veteran's condition had not worsened since March 2005 but that it was too soon to see if the improvements would last.  The diagnosis was mild PTSD with a GAF of 60.

The Veteran's improvement continued into June 2007.  A statement dated July 2007 indicates that news about the Iraq War triggers memories and bad dreams.  He noted that he and his wife rarely go out and that when they do, he must be positioned in a corner so that he can observe everyone.  He also said that fireworks trigger anxiety and bad memories.

In July 2009, the Veteran reported that he quit his truck driving job due to inadequate sleep and time zone differences.  He reported decreased dreams and nightmares.  He was sleeping six to eight hours per night with his medication.  He has depression one day a month but denied vegetative symptoms.

In October 2009, the Veteran was afforded a new VA examination.  The examiner reviewed the claims file, including the April 2007 VA examination and electronic VA treatment records.  He noted that the 2007 examiner generously allowed a continued diagnosis of PTSD even though test scores were inconsistent with the diagnosis.  Treatment records since the examination continued to show improvement in symptomatology despite stressors such as the Veteran's father's heart attack.  A slight decline in sleep was documented in June 2008 and a September 2008 record indicated that the Veteran had to quit his truck driving job due to inadequate sleep and time zone differences.  At that time, he reported an increase in dreams and nightmares, which the examiner found unsurprising since the Veteran has reduced his Citalopram and stopped taking Trazodone, which helped his sleep.  By July 2009, the Veteran was back on Trazodone and was sleeping six to eight hours per night.  He reported mild depression about one day per month and cut down on the Citalopram again on his own.  His GAF scores ranged around 60.

During the examination, the Veteran reported worrying about money.  He avoids news coverage, including war coverage, and fireworks as they trigger memories of Vietnam.  He used to have nightmares weekly, but now has them every month or two.  Sleep problems continued but were improved with medication.  He noted difficulty sleeping when on the road for his prior employers because of the noise and uncomfortable environment.  He quit his last job because he could not get enough sleep to function.  He continued to report startle response and hypervigilance.  He tends to isolate himself and avoid people but has family living out of state that he will visit.  He also has four or five friends that he will see on occasion.

The examiner stated that the Veteran can complete normal activities of daily living without significant impairment and is fully independent.  He exercises in the morning, takes care of his pets, does yard and land maintenance, and works on an antique tractor.  He rides his motorcycle on a regular basis for enjoyment.  During the exam he was anxious and seemed to have low awareness of his psychological problems.  Social skills were fair to poor and he had depressed affect.

The examiner stated that the Veteran's symptoms have not significantly changed since his last evaluation.  He quit his last job but his reasons were related to environmental conditions as opposed to an inability to work because of mental health issues.  The examiner found that he could likely work at a local route where he would be able to sleep at his own home.  Further, when the Veteran takes his medication regularly, he reports significant improvement in mental health symptoms including sleep issues.

The diagnosis was chronic, mild, PTSD.  A GAF of 60 was assigned.  The examiner stated that the Veteran continued to meet the criteria for PTSD although he has improved with treatment.  His symptoms cause mild to moderate impact on social and occupational functioning and do not prevent him from working.  PTSD issues aggravate the Veteran's work-related sleep issues but do not prevent him from working altogether.  In fact, the Veteran was unable to list many negative impacts of PTSD on work functioning; however, the examiner estimated mild impact based upon the Veteran's report of symptoms and description of work functioning.

A March 2010 VA treatment record shows that the Veteran reported decreased dreams and nightmares.  He was sleeping seven to eight hours per night without medication.  He denied depressed mood and vegetative symptoms of depression.  He continued to take Celexa

Based upon all of the evidence, the Board cannot find that a rating in excess of 30 percent for PTSD is warranted at this time.  The evidence shows significant improvement, with only mild symptoms present.  As noted above, the Veteran is able to work.  He quit his last job due to environmental versus mental health reasons.  He visits friends and family and engages in hobbies such as motorcycle riding, yard work, and repairing his antique tractor.  His sleep issues have improved and as of March 2010, he was no longer on Trazodone, noted as a medication prescribed to help, in part, with sleep issues.  A rating in excess of 30 percent is not warranted at this time.  Thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A pre-adjudicatory RO letter dated February 2007 fully satisfies the VCAA content and timing requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In this respect, the Veteran was advised of the types of evidence and/or information necessary to demonstrate a worsening or increase in severity of his service-connected PTSD, the relative duties upon himself in developing his claim, the effect that worsening has had on employment and earning capacity, how VA determines disability ratings and how VA determines effective dates of awards.

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and VA clinical records.  

The Veteran was last afforded VA examination to evaluate the nature and severity of his PTSD in October 2009.  The October 2009 VA examination is based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board notes that the VA examiner reviewed the claims file and electronic VA treatment records and that he referred to two VA treatment records from 2008 that have not been associated with the claims file.  However, because the examiner described the records and the Veteran's condition on those dates in detail and because the symptoms during that time failed to show a worsening of the Veteran's disability, the Board finds that a remand would only delay the current outcome.  As noted above, the Veteran's condition has continued to improve and barely satisfies the criteria for a 30 percent rating.  Thus, even if the Veteran's condition suffered a decline in that short time period, the overall disability picture would still not warrant a rating in excess of 30 percent.

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


